Citation Nr: 0328092	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-12 924	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
pityriasis rosea (a skin disorder). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
the residuals of a heat stroke or heat intolerance. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Just as the RO determined, the Board will find that new and 
material evidence has been received to reopen the claim for 
service connection for a skin disorder.  Unfortunately, 
though, further development is necessary before actually 
readjudicating this claim on the merits.  The Board will also 
deny the veteran's petition to reopen his other claim for 
service connection for the residuals of a heat stroke or heat 
intolerance.


FINDINGS OF FACT

1.  In June 1980, the RO denied the veteran's claim of 
service connection for pityriasis rosea.  He did not appeal 
that decision, despite being notified of it and apprised of 
his procedural and appellate rights.

2.  The evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.

3.  Also in June 1980, the RO denied the veteran's claim for 
service connection for the residuals of heat stroke; and that 
same month, the RO sent him a letter notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  He did not file a timely appeal.  



4.  In December 1982, the RO again denied the veteran's claim 
for service connection for the residuals of heat stroke; and 
that same month, the RO sent him a letter notifying him of 
that decision and apprising him of his procedural and 
appellate rights.  He did not file a timely appeal.  

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's December 1982 
decision is either duplicative of the evidence that was on 
file when that decision was issued or does not indicate 
the veteran has any current residual of a heat stroke or 
intolerance as a result of his service in the military (with 
the exception of a skin disorder which is the subject of the 
remand portion of this decision).


CONCLUSIONS OF LAW

1.  The June 1980 decision denying the claim for service 
connection for pityriasis rosea  is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received since the 
June 1980 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The June 1980 and December 1982 decisions denying the 
claim for service connection for the residuals of heat stroke 
are final.  38 U.S.C.A. § 7104 (West 2002);  38 C.F.R. 
§§ 3.104, 20.1103 (2003).

4.  New and material evidence has not been submitted since 
the December 1982 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disorder

In June 1980, the RO denied service connection for pityriasis 
rosea because the condition preexisted service.  In reaching 
this decision, the RO considered the veteran's service 
medical records.  On his February 1976 report of medical 
history for entrance into service, the veteran reported that 
he had or once had skin diseases.  Entrance examination in 
February 1976 noted that the veteran had a slight skin rash.  
A March 1976 dermatology consultation noted that the veteran 
developed asymptomatic skin lesions two months ago, which 
still persisted.  Oval indurated skin lesions were noted on 
the veteran's chest, mid back, and perhaps, one or two on the 
scalp.  The impression was secondary lues versus resolving 
pityriasis rosea versus lichen planus.  The examiner stated 
that the condition was not absolutely disqualifying but that 
the veteran should not be accepted until the condition was 
diagnosed and had cleared.  A notation dated in May 1976, on 
the entrance examination diagnosed pityriasis rosea and 
indicated that it was not considered disqualifying for 
entrance into service.  The lesions were not pruritic and 
were not spreading.  A subsequent biopsy report revealed a 
nonspecific process which was consistent with either 
pityriasis rosea or lichen planus.  In August 1976, the 
veteran appeared before a Medical Board and one of the final 
diagnoses was pityriasis rosea which DNEPTE (did not exist 
prior to enlistment).  In September 1976, the veteran 
presented with lesions over the trunk.  The examiner noted 
that the veteran had been treated for pityriasis rosea since 
March 1976 and that the lesions have not cleared.  

The RO notified the veteran of that decision and of his 
appellate rights in a letter sent later in June 1980.  He did 
not appeal, however.  

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's June 1980 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, 
when determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).



Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

As defined by the regulation in effect when the veteran filed 
this claim prior to August 29, 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
The amended version of 38 C.F.R. § 3.156(a), concerning the 
definition of what constitutes new and material evidence, is 
inapplicable.  

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In connection with the application to reopen, the Board notes 
that evidence submitted since June 1980 includes several 
letters from the veteran's private dermatologist, Jon R. 
Morgan, M.D.  In August 2001, Dr. Morgan stated that he was 
treating the veteran for atopy and scalp folliculitis with 
scarring.  The physician stated that he could not say with 
certainty that this condition was caused by the veteran's 
military service.  In November 2002, Dr. Morgan stated that 
he has been treating the veteran since 1989 for scalp 
folliculitis made worse by heat.  The physician also stated 
that he could not rule out a connection between the veteran's 
skin condition and his military service.  



The RO originally denied the claim in June 1980 finding that 
any skin condition that the veteran had in service had 
preexisted service.  This additional evidence, received since 
this denial, is particularly significant and material as this 
is the first evidence of record that the veteran currently 
has a skin condition which may have been either caused or 
aggravated by service.  So Dr. Morgan's letters are new and 
material evidence and, therefore, sufficient to reopen the 
veteran's claim for service connection for pityriasis rosea.

As briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA-which since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  But since the Board is reopening the claim and 
ordering further development of it before making a decision 
on the merits, the provisions of the VCAA and the additional 
notification and assistance the veteran will be afforded 
before deciding his claim on the merits will be discussed in 
greater detail in the REMAND portion of this decision.

Residuals of a Heat Stroke/Heat Intolerance

As a preliminary matter, the Board notes that the veteran 
alleges, in part, that the heat stroke/heat intolerance he 
sustained in service contributed to his skin condition.  The 
Board notes that the claim for service connection for a skin 
disorder has been remanded for further development, including 
a VA examination and medical opinion regarding the etiology 
of any current skin disorder.  A subsequent decision on 
whether any incident, including heat stroke/intolerance, in 
service caused or aggravated the veteran's skin disorder will 
be rendered.  This part of the Board's decision with pertain 
to any residual of heat stroke/heat intolerance besides a 
skin disorder.  

The VCAA and the implementing regulations were in effect when 
the veteran's claim to reopen was most recently considered by 
the RO.  Nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  The record reflects that the veteran has been 
informed of the requirement that he submit new and material 
evidence to reopen his claim.  He also has been informed of 
what constitutes new and material evidence, and of the 
assistance that VA would provide to obtain such evidence on 
his behalf.  

Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is satisfied that no further action is required to 
comply with the VCAA, the implementing regulations of the 
VCAA, or the United States Court of Appeals for the Federal 
Circuit decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

In June 1980, the RO denied service connection for heat 
stroke because there were no current residuals causing any 
disability.  In reaching this decision, the RO considered the 
veteran's service medical records.  In July 1976, the veteran 
suffered heat stroke.  He was taken to an intensive care unit 
and was kept on intravenous fluids for 24 hours.  In August 
1976, the veteran appeared before a Medical Board and two of 
the final diagnoses were heat intolerance and heat stroke 
both which DNEPTE.  A Physical Evaluation Board (PEB) report 
indicated that he was unfit for further service as a result 
of his heat stroke and heat intolerance.  The PEB also stated 
that these conditions did not constitute a physical 
disability.  

The RO notified the veteran of that decision and of his 
appellate rights in a letter sent later in June 1980.  He did 
not appeal, however.  

In October 1982, the veteran again requested service 
connection for the residuals of heat stroke.  In a November 
1982 letter, the RO requested that the veteran submit medical 
evidence regarding this claim.  The veteran did not reply to 
this letter.  In a December 1982 rating decision, service 
connection for heat stroke was denied.  The veteran was 
notified that same month.  



Since the veteran did not timely appeal the RO's decisions, 
they became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal the original decision, this, in turn, means there 
must be new and material evidence during the years since to 
reopen his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's December 1982 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

Since he filed his petition to reopen his claim prior to 
August 29, 2001, the amended version of 38 C.F.R. § 3.156(a), 
concerning the definition of what constitutes new and 
material evidence, is inapplicable.  

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran and his representative contend that he currently 
suffers from the residuals of heat stroke and heat 
intolerance.  But the additional evidence received since the 
RO's December 1982 decision does not contain any information 
attributing any current condition to the veteran's inservice 
heat stroke/intolerance, the condition at issue.  And the 
records that are irrelevant to this condition obviously are 
not material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made-that the veteran has a current 
disability attributable to heat stroke/intolerance service.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  But the RO 
already considered this very same allegation prior to denying 
the claim in June 1980 and December 1982.  And even if, per 
chance, their allegation was new (which, again, it is not), 
it still would not be material because, as laypersons, they 
do not have the necessary medical training or expertise to 
give a competent opinion on medical causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since none of the evidence submitted since the RO's December 
1982 decision competently demonstrates a nexus between a 
current condition and heat stroke or heat intolerance in 
service, none of the evidence is both new and material.  That 
being the case, the claim cannot be reopened.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has been received, the claim of 
service connection for pityriasis rosea is reopened.  The 
appeal is allowed to this extent, and this extent only, 
subject to the further development discussed below.

The petition to reopen the claim for service connection for 
the residuals of a heat stroke/heat intolerance is denied.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  This includes 
obtaining all relevant records.



In the case of a claim for disability compensation, the 
assistance provided by the Secretary under 38 U.S.C.A. 
§ 5103A(a) shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West 2002). 

The veteran was provided a VA examination in April 2002.  The 
examiner stated that he could not render an opinion regarding 
whether the veteran's skin condition was related to service.  
Another VA examination is needed to resolve this issue.

Also, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
skin disorder since service, the records of which 
are not already on file.  With his authorization, 
obtain records from each health care provider he 
identifies.

2.  Also review the claims file and ensure that all 
VCAA notice obligations have been satisfied in 
accordance with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent. 

3.  Schedule the veteran for a VA 
examination by a dermatologist to 
determine the nature and extent of the 
skin disability.  The claims folder must 
be made available to the examiners for a 
review of the veteran's pertinent medical 
history.

The examiner should answer the following 
questions:

a)  Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
probability) that any current skin 
disorder was present in service and, if 
so, did the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty?  

b)  With respect to any such skin 
disorder which the examiner believes 
existed prior to the veteran's entrance 
onto active duty, is it at least as 
likely as not (i.e., is there a 50 
percent or greater probability) that the 
skin disorder increased in severity 
during the veteran's military service 
and, if so, was the service increase 
clearly and unmistakably due to natural 
progression of the disease?

c)  With respect to any currently present 
skin disorder which the examiner believes 
was not present during military service, 
is it at least as likely as not (i.e., is 
there a 50 percent or greater 
probability) that the skin disorder is 
etiologically related to the veteran's 
military service?

4.  Then readjudicate the veteran's claim 
for a skin disorder based on the 
additional evidence obtained.  If the 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.  

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



